2015 IL 117962



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117962)

     MARIA TURCIOS et al., Appellees, v. THE DeBRULER COMPANY, Appellant.


                                 Opinion filed May 21, 2015.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Burke concurred in the judgment and opinion.



                                          OPINION

¶1           This appeal involves an action for wrongful death predicated on a suicide,
     allegedly brought about by the defendant’s intentional infliction of emotional
     distress. The circuit court of Lake County granted defendant’s motion to dismiss
     the wrongful death action, along with the related survival action, with prejudice,
     finding that “wrongful death via suicide” is not cognizable in Illinois. The appellate
     court vacated the trial court’s dismissal order and remanded for further
     proceedings. 2014 IL App (2d) 130331.

¶2       For the reasons stated below, we reverse the judgment of the appellate court and
     affirm the judgment of the trial court.
¶3                                          BACKGROUND

¶4       On June 15, 2011, Nelsyn Caceras, also known as Ricardo Ortiz, allegedly
     committed suicide in the apartment he and his wife, Maria Turcios, rented in a
     development known as the Colonial Park Apartments, located in Park City, Illinois.
     Approximately six months later, Turcios filed a complaint in the Lake County
     circuit court against defendant, The DeBruler Company, the agent for Colonial
     Park Apartments. Turcios filed the complaint on behalf of herself and the couple’s
     two minor children. Plaintiffs sought damages for intentional infliction of
     emotional distress (count I), wrongful eviction (count II), and breach of contract
     (count III). Plaintiffs amended the complaint by adding count IV, seeking damages
     under the Wrongful Death Act (740 ILCS 180/.01 et seq. (West 2012)), and count
     V, seeking damages under the survival statute (755 ILCS 5/27-6 (West 2012)).
     Turcios was later appointed special administrator of her late husband’s estate, and
     the complaint was once again amended.

¶5       At issue here are the wrongful death and survival counts in the second amended
     complaint. 1 According to the complaint, Turcios and Caceras entered into a written
     lease with defendant running from May 1, 2011, to April 30, 2012. 2 Plaintiffs took
     possession of the apartment on May 1, and tendered the required security deposit
     and first month’s rent. Just 10 days into the lease, Caceras received a letter from
     Colonial Park Apartments purporting to be “an official 30 days notice” of eviction.
     The letter advised that “[c]onstruction begins June 10,” and “unfortunately,”
     Caceras and Turcios did not qualify for an unspecified “new program.” Three
     additional letters followed. On May 20, the couple received a general reminder that
     they must vacate the apartment by June 9. On May 31, the couple was advised that
     the washers and dryers would be removed from the laundry room on June 13, and
     that “Colonial Park has decided to allow June 1-9, 2011 to be rent free.” On June 7,
     the couple received a letter advising that demolition work would begin soon, but
     the family could be transferred to another unit with free rent for the month of June. 3
     The couple received two telephone calls from defendant’s agents pressuring them
     to move, and on June 1, 2011, the couple’s tender of the June rent was refused.



         1
           For ease of discussion, we will refer to the second amended complaint simply as “the
     complaint.”
         2
          A copy of the lease is attached to the complaint.
         3
          The letters from Colonial Park Apartments were written in Spanish. Copies of the letters, along
     with English translations, are attached to the complaint.
                                                    -2-
¶6       The complaint further alleges that the couple sought legal advice and were told
     that the lease was valid and that the landlord could not unilaterally terminate the
     lease. The couple also sought assistance through Catholic Charities, which had
     helped them navigate the leasing process because they did not speak English. The
     case manager, Juan Barrera, allegedly called defendant’s agent, Gilena Borkoski,
     on May 12 and was told that the lease could be revoked at any time and was no
     longer valid. The complaint purportedly quotes portions of Barrera’s case reports.
     His report from June 1 states that the couple reported “fatigue due to lack of sleep
     over this matter,” and that they both expressed that they are “depressed, anxious
     and angry” because “they feel that management is not willing to work with them.”
     Barrera’s report from June 10, as quoted in the complaint, states:

        “Ricardo and Maria met with this case manager and were extremely upset.
        They mention that management called them last night and asked if the children
        were born in the US. The clients were told that a possibility of qualifying for the
        new subsidy program existed through the children. The clients were told to
        bring birth certificates and other documentation so that they might be able to
        talk about this and begin [the] application process. Both Ricardo and Maria felt
        that this was a set up and were reluctant to go meet with them at 10:00 a.m. At
        this point both Ricardo and Maria expressed anger and frustration at the
        management office. Ricardo also mentions that at one point Gilena Borkoski[,]
        the office manager[,] offered them $2000 to move out. They both felt
        discriminated [sic] and harassed[.] [T]hey were confused and felt they were
        given misleading information all along. They expressed that all they wanted
        was for management to honor the lease and give them a new unit; they felt that
        management just did not want them there anymore. Client wanted to seek legal
        advice because of all the events that occurred and did not want another family
        to have to go through this. Both Ricardo and Maria express that this contributed
        to lack of sleep and depression and anxiety. They were upset because their
        daughters were also very tense and would cry all the time. This [case manager]
        provided clients with the number to Fair Housing and to the Lake County Bar
        [A]ssociation for legal advice.”

¶7       According to the complaint, demolition of the building began after June 10,
     2011, despite the fact that the couple and their children were still occupying their
     apartment. “The demolition company tore into the outside walls of the building in
     which [the couple’s] unit was located,” and then began to demolish the surrounding
     units. On June 14, Caceras allegedly told his wife that he could not tolerate the
                                             -3-
       situation any longer, but did not know what to do. The following day, Caceras
       committed suicide in the apartment, leaving a note that read: “Please forgive me my
       daughters, and you also Carmen. Sell the land and build the house.” Plaintiffs
       subsequently vacated the apartment.

¶8         The wrongful death count states simply that, “[a]s a result of the wrongful acts
       of Defendant described above, Nelson [sic] Caceras committed suicide.” This
       count seeks compensatory damages, as well as punitive damages, “in light of the
       intentional wrongdoing of Defendant.”

¶9         The survival count alleges that defendant’s conduct, in forcing Caceras and his
       family out of their validly rented apartment by demolishing the building around
       them, was extreme and outrageous which defendant knew, or should have known,
       would cause severe emotional distress. According to the complaint, Caceras did, in
       fact, experience severe emotional distress including, but not limited to fright, grief,
       shame, worry, and insomnia, and he would have been entitled to pursue
       compensation from defendant for such distress had he survived. This count also
       sought punitive damages “in light of the intentional wrongdoing of Defendant.”

¶ 10       Defendant filed a motion to dismiss the complaint, pursuant to section 2-615 of
       the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2012)). As to counts
       IV and V, defendant argued that under Illinois law, a plaintiff may not recover for a
       decedent’s suicide following a defendant’s alleged tortious conduct because
       suicide is an independent intervening act that the tortfeasor cannot be expected to
       foresee. In response, plaintiffs argued that in wrongful death cases involving
       intentional torts, as opposed to negligence, the trend in other jurisdictions is to
       permit such claims to proceed where the plaintiff can demonstrate that the
       defendant’s intentionally tortious conduct caused severe emotional distress that
       was a substantial factor in bringing about the suicide.

¶ 11        The trial court granted defendant’s motion as to counts IV and V, dismissing
       these counts with prejudice. 4 The trial court found that “[u]nder Illinois law, there
       is no cause of action for wrongful death via suicide, or survival claims.” On
       plaintiffs’ motion, the trial court made a Rule 304(a) finding of appealability. See
       Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010). Plaintiffs appealed.



          4
           The trial court denied defendant’s motion as to counts I, II, and III.

                                                      -4-
¶ 12       The appellate court vacated the trial court’s dismissal order. 2014 IL App (2d)
130331, ¶ 39. The appellate court recognized that, in a wrongful death action based
       on the defendant’s negligence, the decedent’s suicide is considered an independent
       intervening act that the tortfeasor cannot be expected to foresee and, accordingly,
       such an action cannot be maintained as a matter of law. Id. ¶ 16. The appellate
       court, however, declined to extend this per se bar where the wrongful death action
       is based on the defendant’s intentionally tortious conduct, expressly rejecting
       defendant’s argument that under Martin v. Heinold Commodities, Inc., 163 Ill. 2d
33 (1994), the concept of foreseeability limits the liability of an intentional
       tortfeasor. 2014 IL App (2d) 130331, ¶¶ 32-33, 38-39. The appellate court thus held
       that “where a plaintiff can satisfy the elements of the tort of intentional infliction of
       emotional distress and the emotional distress is a substantial factor in causing a
       decedent’s suicide, such causes of action are cognizable in this state.” Id. ¶ 39. The
       appellate court believed it best to allow the trial court to reconsider its ruling on
       defendant’s motion to dismiss in light of the appellate court’s holding. Id.

¶ 13       We allowed defendant’s petition for leave to appeal. See Ill. S. Ct. R. 315 (eff.
       July 1, 2013).



¶ 14                                        ANALYSIS

¶ 15       A motion to dismiss under section 2-615 of the Code challenges only the legal
       sufficiency of the complaint. Citizens Opposing Pollution v. ExxonMobil Coal
       U.S.A., 2012 IL 111286, ¶ 22. The question presented on review is whether the
       allegations of the complaint, taken as true and viewed in the light most favorable to
       the plaintiff, are sufficient to state a cause of action upon which relief may be
       granted. Kanerva v. Weems, 2014 IL 115811, ¶ 33. A cause of action will be
       dismissed under section 2-615 only where it is apparent that no set of facts could be
       proven that would entitle the plaintiff to relief. Id. We review de novo the trial
       court’s order granting defendant’s motion to dismiss plaintiffs’ wrongful death and
       survival claims. See id.

¶ 16       Section 1 of the Wrongful Death Act provides, in relevant part:

               “§ 1. Whenever the death of a person shall be caused by wrongful act,
           neglect or default, and the act, neglect or default is such as would, if death had
           not ensued, have entitled the party injured to maintain an action and recover

                                                 -5-
           damages in respect thereof, then and in every such case the person who or
           company or corporation which would have been liable if death had not ensued,
           shall be liable to an action for damages ***.” 740 ILCS 180/1 (West 2012).

¶ 17       A cause of action under the Wrongful Death Act is brought by the personal
       representative of the decedent. 740 ILCS 180/2 (West 2012). The purpose is to
       provide the surviving spouse and next of kin compensation for the pecuniary losses
       suffered by reason of the decedent’s death. Carter v. SSC Odin Operating Co.,
       2012 IL 113204, ¶ 32. Unlike an action under the survival statute which allows a
       representative of the decedent to pursue those statutory or common law claims that
       accrued prior to the decedent’s death, an action under the Wrongful Death Act does
       not accrue until death. Id. ¶ 34. As this court has further explained:

           “If the decedent had no right of action at the time of his or her death, the
           personal representative has none under the Wrongful Death Act. Thus, the
           ‘injury’ that the personal representative alleges caused the decedent’s death
           must be the same ‘injury’ that the decedent suffered prior to his or her death.”
           Williams v. Manchester, 228 Ill. 2d 404, 421 (2008).

¶ 18       In the present case, plaintiffs have been less than clear about the “injury” that
       precipitated decedent’s death. Although the survival count is predicated on the
       intentional infliction of emotional distress, the wrongful death count itself does not
       identify any injury to decedent that caused his death. Nor does that count identify
       on what legal theory defendant’s conduct, described in the complaint, was
       “wrongful.” In a conclusory fashion, the complaint states only that, “[a]s a result of
       the wrongful acts of Defendant described above,” Caceres committed suicide.

¶ 19       In their brief before this court, plaintiffs initially identify the intentionally
       wrongful conduct of defendant as “the constructive eviction of Plaintiffs and their
       decedent, coupled with actual demolition of their validly rented premises.” This
       conduct, plaintiffs add, “caused severe emotional distress which was a substantial
       factor” in decedent’s suicide. In a later portion of their brief, plaintiffs state, “[I]t is
       certainly true that the underlying tort in this case is intentional infliction of
       emotional distress.” Based on these statements, we will treat the injury underlying
       plaintiffs’ wrongful death claim as one for intentional infliction of emotional
       distress. We note that the appellate court limited its holding to cases involving this
       particular tort. 2014 IL App (2d) 130331, ¶ 39. Having determined the underlying


                                                  -6-
       injury, we will proceed to consider whether plaintiffs’ wrongful death claim may
       proceed where the immediate cause of death was suicide.

¶ 20       Both parties recognize the general rule, applicable in negligence actions, that
       the injured party’s voluntary act of suicide is an independent intervening act which
       is unforeseeable as a matter of law, and which breaks the chain of causation from
       the tortfeasor’s negligent conduct. Little v. Chicago Hoist & Body Co., 32 Ill. 2d
156, 158-59 (1965); accord Luss v. Village of Forest Park, 377 Ill. App. 3d 318,
       332 (2007); Kleen v. Homak Manufacturing Co., 321 Ill. App. 3d 639, 642-44
       (2001); Moss v. Meyer, 117 Ill. App. 3d 862, 864 (1983). This rule has been applied
       in wrongful death actions based on conduct by the defendant amounting to
       negligence, provided the defendant was under no duty to decedent to prevent the
       suicide. Compare Chalhoub v. Dixon, 338 Ill. App. 3d 535, 539-40 (2003)
       (assuming defendant was negligent in the handling and storage of a firearm,
       defendant was not liable for decedent’s suicide which was an independent
       intervening act), with Winger v. Franciscan Medical Center, 299 Ill. App. 3d 364,
       375 (1998) (decedent’s suicide would not bar wrongful death action based on
       psychiatric malpractice in failing to supervise decedent with known suicidal
       tendencies).

¶ 21       The parties disagree as to whether this rule also applies where, as here,
       plaintiffs allege that defendant’s conduct was intentionally tortious and not merely
       negligent. Renewing an argument rejected by the appellate court, defendant
       contends that under Martin v. Heinold Commodities, Inc., 163 Ill. 2d 33 (1994), the
       concept of foreseeability, embodied in the doctrine of proximate causation, limits
       the liability of both negligent and intentional tortfeasors. Defendant contends that
       because suicide is deemed an unforeseeable event as a matter of law, decedent’s
       suicide in this case broke the chain of causation precluding plaintiffs’ wrongful
       death claim.

¶ 22       Plaintiffs argue that defendant’s reading of Heinold is misguided, and that an
       intentional tortfeasor’s liability extends beyond the limits of foreseeability. Citing
       case law from other jurisdictions, plaintiffs maintain that as long as the intentional
       tortfeasor’s conduct was a substantial factor, i.e., a cause in fact, of the decedent’s
       suicide, liability for wrongful death will lie.

¶ 23       The term “proximate cause” embodies two distinct concepts: cause in fact and
       legal cause. Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 455 (1992). When

                                                -7-
       considering cause in fact, courts generally employ either the traditional “but for”
       test or the “substantial factor” test. Nolan v. Weil-McLain, 233 Ill. 2d 416, 431
       (2009). Under the “but for” test, “ ‘a defendant’s conduct is not the cause of an
       event if the event would have occurred without it.’ ” Id. (quoting Thacker v. UNR
       Industries, Inc., 151 Ill. 2d 343, 354 (1992)). Under the “substantial factor” test,
       “the defendant’s conduct is said to be a cause of an event if it was a material
       element and a substantial factor in bringing the event about.” (Internal quotation
       marks omitted.) Id.

¶ 24       In contrast, legal cause involves an assessment of foreseeability. Lee, 152 Ill. 2d
       at 456. Courts ask whether the injury is the type of injury that a reasonable person
       would see as a “likely result” of his or her conduct, or whether the injury is so
       “highly extraordinary” that imposing liability is not justified. (Internal quotation
       marks omitted.) Id. See also City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d
351, 395 (2004) (legal cause “is established only if the defendant’s conduct is so
       closely tied to the plaintiff’s injury that he should be held legally responsible for it”
       (internal quotation marks omitted)). “The question is one of policy—How far
       should a defendant’s legal responsibility extend for conduct that did, in fact, cause
       the harm?” Id. See also Prodromos v. Everen Securities, Inc., 389 Ill. App. 3d 157,
       171 (2009) (“Because the consequences of every action stretch forward endlessly
       through time and the causes of every action stretch back to the dawn of human
       history, the concept of proximate cause was developed to limit the liability of a
       wrongdoer to only those injuries reasonably related to the wrongdoer’s actions.”).

¶ 25       Plaintiffs’ view, under which legal cause plays no role in the liability of an
       intentional tortfeasor, essentially creates open-ended and limitless liability for
       injury, no matter how abnormal, extraordinary, irregular, or remote the injury may
       be. In Heinold, however, this court considered and rejected the notion of liability
       without limits.

¶ 26        Heinold involved claims for breach of fiduciary duty and violation of the
       Illinois Consumer Fraud and Deceptive Business Practices Act (Ill. Rev. Stat. 1979,
       ch. 121½, ¶ 261 et seq.) against the defendant, a commodities firm. The plaintiffs
       alleged that the defendant intentionally misrepresented the nature of a service fee
       charged in connection with the sale of high-risk foreign options. The defendant
       argued that the plaintiffs were not entitled to their full investment losses because
       the plaintiffs failed to establish that any misrepresentation regarding the service fee
       proximately caused those losses. The plaintiffs argued, however, that in Illinois
                                                 -8-
       they need only show “but for” causation. We rejected the plaintiffs’ argument.
       Heinold, 163 Ill. 2d at 58-59.

¶ 27       We framed the issue as “what type of causation plaintiffs must show to recover
       for misrepresentation.” Id. at 58. At the outset, we recognized a “ ‘fundamental
       principle applicable alike to breaches of contract and to torts’ ” that a right of action
       requires a wrongful act by the defendant and a loss resulting from that act. Id.
       (quoting Town of Thornton v. Winterhoff, 406 Ill. 113, 119 (1950)). Importantly,
       “the injury suffered by the plaintiff must be the natural and not merely a remote
       consequence of the defendant’s act.” (Internal quotation marks omitted.) Id. This
       principle, we stated, “is applicable to actions for negligence as well as intentional
       torts, such as fraud.” Id. at 59. We concluded that “plaintiffs must prove that a
       defendant’s actions proximately caused their injuries before they can recover in
       tort, even in instances of intentional torts where fiduciaries are involved.” Id. We
       held that the defendant’s misrepresentations only induced the plaintiffs to pay an
       additional fee, and did not induce the plaintiffs to assume the risk of the volatile
       options market they entered. Id. at 64.

¶ 28       In Heinold, the plaintiffs further argued that they should recover all of their
       investment losses because the defendant’s conduct was intentional, and
       “intentional tortfeasors are commonly liable even for unforeseeable consequences
       of their conduct.” Id. We rejected this argument, recognizing that “even intentional
       tortfeasors do not become the insurers of safety for wronged plaintiffs.” Id. (citing
       Johnson v. Greer, 477 F.2d 101, 106 (5th Cir. 1973)). Thus, under Heinold, “but
       for” causation is insufficient to establish an intentional tortfeasor’s liability for
       injury to the plaintiff. Such injury must have been foreseeable, and not merely a
       remote consequence of the defendant’s conduct.

¶ 29       The appellate court in the instant case read Heinold narrowly, concluding that
       our discussion of intentional tortfeasors’ liability was confined to a particular tort:
       fraud. 2014 IL App (2d) 130331, ¶ 33. To be sure, our discussion in Heinold
       referenced “intentional torts, such as fraud,” and relied in part on appellate court
       opinions also involving fraud. Heinold, 163 Ill. 2d at 59. But in rejecting the
       plaintiffs’ argument in Heinold that intentional tortfeasors are liable for even
       unforeseen consequences, we relied not on a fraud case, but a false imprisonment
       case. Id. at 64 (citing Johnson, 477 F.2d at 106-07) (civil rights action based on
       false imprisonment in a psychiatric facility)). Thus, our discussion of proximate


                                                 -9-
       cause was not animated solely by the nature of one particular tort, but by the nature
       of intentional torts generally.

¶ 30        Although the appellate court here may have been reluctant to extend the reach
       of Heinold beyond the tort at issue in that case, we do not believe that the Heinold
       court intended such a limitation. Moreover, no reasoned basis exists to treat the
       underlying tort in this case, intentional infliction of emotional distress, differently
       than fraud for purposes of determining the extent of the tortfeasor’s liability.
       Indeed, Illinois case law recognizes that to succeed on a claim for intentional
       infliction of emotional distress, the defendant’s conduct must proximately cause
       such distress. See McGrath v. Fahey, 126 Ill. 2d 78, 93 (1988) (observing that “a
       jury could reasonably conclude that such distress proximately resulted from
       defendants’ course of conduct”); Duffy v. Orlan Brook Condominium Owners’
       Ass’n, 2012 IL App (1st) 113577-U, ¶ 36 (plaintiff must prove, inter alia, that “the
       defendant’s conduct actually and proximately caused the plaintiff’s distress”
       (citing Ulm v. Memorial Medical Center, 2012 IL App (4th) 110421, ¶ 39)).

¶ 31       Because an intentional tortfeasor’s liability is limited by the concept of
       foreseeability embodied in the doctrine of proximate causation, a cause of action
       for wrongful death predicated on a suicide allegedly brought about by the
       intentional infliction of emotional distress is subject to the general rule that suicide
       is unforeseeable as a matter of law. Thus, the plaintiff bears a heavy burden of
       pleading and proving facts that would overcome application of the rule. See Luss,
377 Ill. App. 3d at 332-33 (wrongful death plaintiff failed to provide any factual
       explanation of how the actions of Wal-Mart employees, in committing an
       intentional tort (battery) against the decedent, could have caused the decedent to
       become so bereft of reason as to commit suicide).

¶ 32       We recognize that courts in some jurisdictions have taken a different approach,
       and have declined to allow the doctrine of foreseeability to limit an intentional
       tortfeasor’s liability in a wrongful death case involving suicide. Plaintiffs urge this
       court to follow this “unanimous consensus” of persuasive authority. As discussed
       below, the cases on which plaintiffs rely are not unanimous in the standards they
       have adopted, and apart from the occurrence of a suicide, they are factually distinct
       from the case before us.

¶ 33       In Tate v. Canonica, 5 Cal. Rptr. 28 (Cal. Dist. Ct. App. 1960), the earliest of
       the cases that plaintiffs cite, the defendants intentionally made threats, statements

                                                - 10 -
       and accusations against the decedent for the purpose of harassing, embarrassing,
       and humiliating him in the presence of his friends, relatives and business
       associates. The California appeals court held that, where a defendant intends to
       cause serious mental distress or serious physical suffering, and does so, and the
       mental distress is a substantial factor (a cause in fact) in bringing about the suicide,
       a cause of action for wrongful death results. Id. at 36.

¶ 34       Mayer v. Town of Hampton, 497 A.2d 1206 (N.H. 1985), involved claims of
       false imprisonment, assault and battery, and false arrest against a municipality and
       three of its police officers who, without a search warrant, entered a home and
       forced to the floor the 21-year-old decedent who had recently been discharged from
       a mental health institution, threatening to kill him or others in the house. The man
       was arrested, and released after a short investigation. Sixteen hours later he
       committed suicide. The New Hampshire Supreme Court adopted the reasoning of
       Tate, but added a requirement: the conduct of the defendant must be extreme and
       outrageous. Mayer, 497 A.2d at 1210-11.

¶ 35       In Rowe v. Marder, 750 F. Supp. 718 (W.D. Pa. 1990), the federal district court
       predicted that the Pennsylvania Supreme Court would allow “some recovery” for
       suicide caused by intentional torts, and would likely align itself with California and
       New Hampshire. Id. at 724. The federal court, however, was not required to apply
       the rules adopted in California and New Hampshire, finding that the plaintiff had
       failed to articulate any underlying intentional tort. The facts revealed only that the
       sickly decedent had been led astray by a malevolent and misguided sister. Id. at
       727. We note that Rowe has not been cited in a single reported Pennsylvania state
       court case.

¶ 36        In R.D. v. W.H., 875 P.2d 26 (Wyo. 1994), the decedent’s stepfather had
       sexually abused her throughout her childhood, adolescence, and early adulthood,
       causing her to develop psychiatric difficulties, ultimately leading to her suicide.
       The Wyoming Supreme Court recognized that a “number of variations of the
       substantial factor test seem to exist.” Id. at 30. Although R.D. followed the rule
       announced in Tate, it extended the rule to encompass cases where the intentional
       tort causes an emotional or psychiatric illness that is a substantial factor in bringing
       about the suicide, even where the defendant does not intend to cause the emotional
       or psychiatric illness. Id. at 31.



                                                - 11 -
¶ 37       In Kimberlin v. DeLong, 637 N.E.2d 121 (Ind. 1994), a bomb concealed in a
       gym bag abandoned in a parking lot exploded, injuring and disfiguring decedent,
       who committed suicide four years later. At the time of the wrongful death action,
       the perpetrator had already been found guilty in a criminal proceeding. The Indiana
       Supreme Court held that a wrongful death action may be maintained where a
       defendant’s willful tortious conduct was intended to cause the victim physical harm
       and was a substantial factor in bringing about the suicide. Id. at 128.

¶ 38       Finally, plaintiffs cite Collins v. Village of Woodridge, 96 F. Supp. 2d 744
       (N.D. Ill. 2000), in which the federal district court considered whether a police
       officer’s suicide extinguished civil rights claims based on sexual harassment and
       retaliation. In the absence of case law from this court, the district court looked to
       case law from other states, and concluded that the decedent’s suicide would not be
       considered a supervening cause, at least where the plaintiff can demonstrate that the
       defendant’s intentional conduct caused severe emotional distress that was a
       substantial factor in bringing about the suicide. Id. at 756. Collins, of course, is not
       controlling on an issue of Illinois tort law. See Sundance Homes, Inc. v. County of
       Du Page, 195 Ill. 2d 257, 276 (2001).

¶ 39        Despite the clear differences among the standards adopted in the foregoing
       cases, plaintiffs contend that their holdings can be distilled down into a single
       principle of tort liability: If the defendant intends to harm the plaintiff, the
       defendant is liable for whatever consequences follow, including suicide, whether
       foreseeable or not, as long as the defendant’s conduct was a substantial factor (a
       cause in fact) in bringing about that harm. At oral argument, however, plaintiffs
       conceded that some line drawing must be made, and that an intentional tortfeasor is
       not necessarily liable for all consequences flowing from the defendant’s conduct.

¶ 40       Plaintiffs’ concession aside, the foregoing cases do not persuade us that
       Heinold was wrongly decided, or that its conclusion that proximate causation is
       applicable to cases alleging fraud, should not also apply to cases alleging
       intentional infliction of emotional distress. Accordingly, we hold that where, as
       here, a plaintiff seeks to recover damages for wrongful death based on the
       decedent’s suicide allegedly brought about through the intentional infliction of
       emotional distress, the plaintiff must do more than plead facts which, if proven,
       would establish that the defendant’s conduct was a cause in fact of the suicide. The
       plaintiff must plead facts which, if proven, would overcome application of the
       general rule that suicide is deemed unforeseeable as a matter of law. In other words,
                                                - 12 -
       a plaintiff must plead facts demonstrating that the suicide was foreseeable, i.e., that
       it was a likely result of the defendant’s conduct.

¶ 41       We observe that intentional infliction of emotional distress, by its very nature,
       appears to have a slightly closer connection to suicide than other intentional torts.
       The tort requires that the distress inflicted must be so severe “that no reasonable
       man could be expected to endure it.” Public Finance Corp. v. Davis, 66 Ill. 2d 85,
       90 (1976). Notwithstanding the ostensible connection between severe emotional
       distress and suicide, we also recognize that a suicide may result from a complex
       combination of psychological, psychiatric, chemical, emotional, and
       environmental factors. Thus, we believe it is the rare case in which the decedent’s
       suicide would not break the chain of causation and bar a cause of action for
       wrongful death, even where the plaintiff alleges the defendant inflicted severe
       emotional distress. The case before us is not one of those rare cases.

¶ 42       Plaintiffs alleged that defendant pressured Turcios and decedent to vacate their
       apartment shortly after they took possession pursuant to a written lease. Although
       defendant initially sent what purported to be a 30-day notice of eviction, defendant
       later offered the couple free rent for the first nine days of June, and subsequently
       offered them the option of transferring to another unit with free rent for the entire
       month of June. Defendant also offered a $2,000 incentive to move. Defendant
       advised plaintiffs that demolition of the building would commence in early June,
       which it did. Decedent committed suicide after demolition began. Without regard
       to whether these allegations could support a claim for intentional infliction of
       emotional distress as to decedent, an issue that was not raised in the trial court, we
       conclude that these allegations are insufficient to allow plaintiffs’ wrongful death
       action to proceed. As a matter of law, decedent’s suicide was not a reasonably
       foreseeable result of defendant’s alleged conduct in breaking the lease and
       pressuring the couple to vacate the apartment. Accordingly, the trial court properly
       dismissed count IV with prejudice.

¶ 43       As to count V of plaintiffs’ complaint—a survival action predicated on
       intentional infliction of emotional distress—plaintiffs make no argument that this
       count may and should proceed independent of the wrongful death count. For this
       reason, we also affirm the trial court’s dismissal with prejudice of count V.

¶ 44      Appellate court judgment reversed.

¶ 45      Circuit court judgment affirmed.
                                               - 13 -